IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 49 MAL 2016
                                          :
                    Respondent            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
LOUIS SESSA, III,                         :
                                          :
                    Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.